Citation Nr: 1233747	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-32 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for cause of the Veteran's death.



ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran performed verified active duty service from August 1952 to August 1960.  He died in March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The appellant subsequently relocated and jurisdiction of her claim was assumed by the RO in New Orleans, Louisiana. 

In the appellant's VA Form 9, Appeal to the Board, received in October 2005, she indicated she wanted a hearing before the Board at the RO.  The record reflects that a hearing was scheduled at the New Orleans, RO, in July 2010, and that the appellant failed to report for the hearing.  In 2009, the RO was having difficulty locating the appellant, although it appears the RO found the correct address in September 2009.  Notice of the July 2010 Board hearing was sent to the appellant's last known address in May and June 2010 and was not returned as undeliverable.  The Board finds that she was given proper notice of the hearing and failed to report.  Thus, there is no hearing request pending at this time.  38 C.F.R. § 20.704(d) (2009). 

In August 2010, the claim was remanded for significant additional development.  The claim has now been returned to the Board for appellate review.

A review of Virtual VA reveals no records relevant to this claim.

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A June 1969 rating decision denied a claim of entitlement to service connection for cause of the Veteran's death.  In absence of a timely appeal, that decision is final.

2.  The evidence submitted since the June 1969 rating decision, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for cause of the Veteran's death, and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

The June 1969 rating decision is final.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is reopening the appellant's claim, and ordering further development.  Accordingly, there is no duty to address at this time whether VA has complied with the Veterans Claims Assistance Act of 2000.  

Analysis

Generally, a claim that has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

VA denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death in June 1969.  The appellant was notified of the denial by a letter dated the same month but did not appeal.  The June 1969 rating decision is accordingly final.  38 U.S.C.A. § 7105.

The basis for the denial of the claim of entitlement to service connection for cause of the Veteran's death in June 1969 was that there was no evidence that any service-connected disabilities caused his death. 

The medical evidence added to the record since that decision includes a VA opinion finding that an in-service psychiatric disorder caused his death.  Because the possible link between the Veteran's death and his service was not present in June 1969, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade, 24 Vet. App. 110.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for cause of the Veteran's death is granted. 





REMAND

In August 2010, the claim was remanded for significant additional development.  The Board finds, unfortunately, that the development was not accomplished, and thus, another remand is warranted before a decision can be made on the claim on appeal.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . remand orders of the Board . . .  are not complied with, the Board itself errs in failing to ensure compliance."  Id.

The appellant is claiming that the cause of the Veteran's death was, at a minimum, contributed by a psychiatric disorder, which was related to service or a service-connected disability. 

In order to prevail on the issue of entitlement to service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause the death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.           38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause. It must be shown that it contributed substantially or materially, that it combined to cause death, that it aided or assisted in the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c). 

For background purposes, the record reflects that the Veteran died at the VA Hospital in Shreveport, Louisiana, in March 1969 due to acute sodium fluoride poisoning due to ingestion of insect powder.  On the death certificate, it was noted that the Veteran had committed suicide by dissolving several tablespoons of roach powder in water and drinking it. 

In March 1969, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse, stating that she was claiming the Veteran's death was proximately due to severe anxiety associated with service-connected asthmatic condition.  In May 1969, the appellant submitted another VA Form 21-534, stating she was claiming that the Veteran's death was proximately due to his severe service-connected condition. 

In a June 1969 rating decision, the RO denied entitlement to service connection for cause of the Veteran's death.  It stated in the rating decision, "During his lifetime[,] the [V]eteran was service connected for bronchial asthma[,] which was evaluated 30 percent and sinusitis[,] which was evaluated zero percent disabling."  The RO noted the cause of death on the death certificate and concluded that the death by suicide was not related to the service-connected bronchial asthma.  The claim was denied. 

In July 2005, the appellant submitted a VA Form 21-4138, Statement in Support of Claim, wherein she stated that the Veteran was service connected for a generalized anxiety disorder with a 10 percent evaluation.  She attributed the cause of his death to the service-connected generalized anxiety disorder. 

The RO denied the claim in August 2005, although a copy of the decision is not in the claims file.  See September 2005 statement of the case indicating the decision occurred on August 9, 2005.  In the September 2005 statement of the case, the RO stated the following, in part: 

Evidence already of record shows that service connection for the cause of death was denied by VA rating decision dated June 11, 1969.  That decision was based on evidence establishing that [the Veteran] died from acute sodium fluoride poisoning as a result of ingesting insecticide, with no other contributing conditions shown.  The evidence shows that the cause of death was determined following an autopsy. The evidence showed that, at the time of [the Veteran]'s death, service connection had been established for bronchial asthma, evaluated as 30 percent disabling, and for sinusitis, which was evaluated as 0 percent disabling.  There is no evidence of service connection being established for any other conditions. 

Significantly, a BIRLS Veteran Inactive Compensation and Pension Information, dated in June 2008, shows that the Veteran was service connected for generalized anxiety disorder, evaluated as 10 percent disabling, and for maxillary sinusitis, which was noncompensably disabling.  This document also showed that the Veteran was not service connected for bronchial asthma.  The document shows the letter "N" next to "Diagnostics Verified," which might imply that the diagnostic code information had not been verified.  The number of service connected diagnostics was listed as two. 

In a June 2008 letter issued to comply with the VCAA, the RO stated, "The [V]eteran was granted service connection for generalized anxiety disorder and maxillary sinusitis during his lifetime."  It subsequently stated, "The [V]eteran was denied service connection for bronchial asthma during his lifetime."

To further complicate this issue, the RO obtained 1968 and 1969 treatment records from the VA Medical Center in Shreveport, Louisiana.  On July 1968 and March 1969 applications for treatment, the appellant marked that the Veteran was service connected for asthma-sinusitis.  A generalized anxiety disorder was not noted to be service connected.  Treatment records from this time also indicate that the Veteran was service connected for asthma.  

In a March 2011 letter, however, the RO informed the appellant that the Veteran was service connected during his lifetime for generalized anxiety disorder and sinusitis.  In contrast, a May 2012 supplemental statement of the case stated that the Veteran was not service connected for generalized anxiety disorder during his lifetime.  The supplemental statement of the case, instead, stated that the Veteran was service connected only for sinusitis and receiving non-service-connected pension for bronchitis.

The above-described evidence is wholly contradictory.  That is, in the June 1969 rating decision, the RO specifically stated that the Veteran was service connected for bronchial asthma and sinusitis only.  These facts were confirmed by VA treatment records and in applications for treatment from 1968 and 1969.  This was reiterated in the September 2005 statement of the case.  Also in the September 2005 statement of the case, the RO specifically stated that service connection for any other disability had not been established during the Veteran's lifetime.  

In the June 2008 and March 2011 notification letters, however, the RO stated that service connection for generalized anxiety disorder had been awarded during the Veteran's lifetime, and entitlement to service connection for bronchial asthma had been denied during his lifetime.  

Then in the May 2012 supplemental statement of the case, the RO stated that the Veteran was only service connected for sinusitis, and he was not service connected for generalized anxiety disorder during his lifetime.  It also found that the Veteran had a non-service-connected rating of 30 percent for pension purposes for bronchial asthma.

Clearly the Veteran had applied for VA disability benefits during his lifetime, but there are no rating decisions in the claims file addressing any claim he submitted post service.  In August 2010, the Board remanded the claim for the RO to enter a definitive determination of what disabilities the Veteran was service connected for during his lifetime.  The Board instructed the RO to document its steps in determining what the Veteran was service connected for during his lifetime.  This was not accomplished.  There is no indication how the RO arrived at any of its conclusions, which are self contradictory.

Additionally, the appellant has still not received proper notice of the evidence necessary to reopen her claim for entitlement to service connection for cause of the Veteran's death.  The information provided in June 2009 and March 2011 VCAA letters was inadequate and does not meet the standards set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, as noted above, in the March 2011 letter, the RO informed the appellant that the Veteran was service connected during his lifetime for generalized anxiety disorder and sinusitis.  In the May 2012 supplemental statement of the case, however, the RO found that the Veteran was not service connected for generalized anxiety disorder during his lifetime.  Thus, the appellant has still not received proper notice under Hupp.  The Board directs that the RO send a proper notification letter only after it makes a formal determination as to what disability or disabilities were service connected during the Veteran's lifetime. 

Further, the Board also requested that if the RO determined that the Veteran was service connected for a generalized anxiety disorder during his lifetime, that it forward the claims file for a review and an opinion by psychiatrist.  Unfortunately, the RO forwarded the claims file to the psychiatrist before determining what exactly the Veteran was service connected for during his lifetime.  As a result, the psychiatrist provided an opinion stating that the Veteran's service-connected generalized anxiety disorder caused his death.  Thereafter, the RO denied the appellant's claim, finding that the Veteran was not service connected for a generalized anxiety disorder.  The psychiatrist, however, raised the issue that the Veteran may have experienced anxiety in service, and it is unclear whether she stated as such because she believed that he was service connected for such a disorder, or whether her review of the records indicated that the Veteran really did suffer from an anxiety disorder in service.  A supplemental opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must associate with the claims file the missing August 2005 rating decision, as well as any paperwork attached to the appellant's June 2005 informal claim.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should obtain the Veteran's entire personnel file.  If the RO cannot locate the file, the RO must specifically document the attempts that were made to locate it, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must be given an opportunity to respond.

3.  The RO should request the appellant submit any evidence in her possession that supports her allegations that the Veteran was service connected for a generalized anxiety disorder during his lifetime, to include copies of any service treatment records.  The appellant must be requested to identify any other VA facilities, other than the VA Medical Center in Shreveport, Louisiana, and any private facilities where the Veteran was treated between 1960 and 1969 for any purported service-connected disabilities. 

4.  The RO must definitively determine by all means possible precisely what disability/disabilities for which the Veteran was service connected during his lifetime.  The RO's efforts to fulfill this instruction must be carefully documented in the claims file.  In determining as much, the RO must consider the rating decision from 1969, as well as the hospital records and application for care from Shreveport VA Medical Center dated in 1968 and 1969 (where the appellant marked that the Veteran was service connected for asthma-sinusitis).

5.  Thereafter, the RO should provide the appellant with proper VCAA notice that complies with the holdings in Hupp.  In order to provide proper notice, the RO must first determine what disability or disabilities for which the Veteran was service connected. 

6.  The RO must attempt to obtain treatment records pertaining to the Veteran from the Shreveport, Louisiana and Gulfport, Mississippi VA Medical Centers.  Regarding the search for Gulfport, Mississippi VA Medical Center records, the RO must attempt to obtain all available records, including those documenting treatment after the Veteran's suicide attempt around 1964.  Such a search may be directed to, but is not limited to, the Federal Records Centers in Fort Worth, Texas, and Ellenwood, Georgia, and the VA Records Center and Vault in Neosho, Missouri.  VA must make as many requests as are necessary to obtain the VA treatment records until it concludes that further efforts would be futile.  All attempts should be documented in the claims folder, and, if the VA treatment records are not found, a memorandum explaining the steps taken and the finding of unavailability must be associated with the claims file. 

7.  If applicable, the RO must attempt to obtain any other VA and private treatment records pertaining to the Veteran that have been identified by the appellant or identified in any other manner, e.g., a notation in the VA records of treatment elsewhere. 

8.  After all above development is completed to the extent possible, the claims folder and a copy of this remand must be referred to the psychiatrist who provided the September 2011 opinion. 

Following a thorough review of the claims file, the psychiatrist is to state whether her opinion would change if the Veteran were not service connected for a generalized anxiety disorder or any other psychiatric disorder to include in-service diagnosed schizo-personality disorder and alcoholism.  

Any opinion must be fully explained and the rationale provided.  In offering any opinion the psychiatrist is to address the facts in the case and the applicable medical principles relied upon in forming the opinion. 

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

9.  Thereafter, the RO must adjudicate the claim of entitlement to service connection for cause of the Veteran's death.  If the benefit is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


